In the interest of judicial economy, I am tempted to concur in the judgment of the majority. However, I am concerned over the procedural aspects of our decision. While we conduct a de novo
review, we should not consider issues that were not presented to the trial court. See by way of analogy, Murphy v. Reynoldsburg
(1992), 65 Ohio St.3d 356, 360, 604 N.E.2d 138, 141. The appellee did not contend in its motion for summary judgment that the Consumer Sales Practices Act does not apply to this transaction. Despite the fact that the appellee did raise this defense in its answer, the inapplicability of the statute was not the basis for the motion. Thus, I am forced to dissent.